               Case 6:21-bk-02206-LVV        Doc 7     Filed 05/24/21    Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
In re:

TONY V SUTTON                                                CASE NO. 21-bk-02206-LVV
                                                             CHAPTER 7
            Debtor.
_______________________________/

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER YOU MUST FILE A
RESPONSE WITH THE CLERK OF COURT AT THE GEORGE C. YOUNG FEDERAL
COURTHOUSE 400 WEST WASHINGTON STREET, SUITE 5100, ORLANDO, FL 32801
WITHIN TWENTY-ONE (21) DAYS FROM THE DATE SET FORTH ON THE
ATTACHED PROOF OF SERVICE, PLUS AN ADDITIONAL THREE DAYS FOR
SERVICE IF ANY PARTY WAS SERVED BY U.S. MAIL.

IF YOU FILE AND SERVE A RESPONSE WITHIN THE TIME PERMITTED, THE
COURT WILL EITHER NOTIFY YOU OF A HEARING DATE OR THE COURT WILL
CONSIDER THE RESPONSE AND GRANT OR DENY THE RELIEF REQUESTED IN
THIS PAPER WITHOUT A HEARING. IF YOU DO NOT FILE A RESPONSE WITHIN
THE TIME PERMITTED, THE COURT WILL CONSIDER THAT YOU DO NOT
OPPOSE THE RELIEF REQUESTED IN THE PAPER, AND THE COURT MAY GRANT
OR DENY THE RELIEF REQUESTED WITHOUT FURTHER NOTICE OR HEARING.

YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS THEM WITH
YOUR ATTORNEY IF YOU HAVE ONE. IF THE PAPER IS AN OBJECTION TO YOUR
CLAIM IN THIS BANKRUPTCY CASE, YOUR CLAIM MAY BE REDUCED,
MODIFIED, OR ELIMINATED IF YOU DO NOT TIMELY FILE AND SERVE A
RESPONSE.

          U.S. Bank National Association, as Trustee, Successor in Interest to Wachovia Bank, N.A.,

as Trustee for Park Place Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2004-

WWF1 (“Movant”), seeks, pursuant to 11 U.S.C. §362(d), relief from the automatic stay and

states:
             Case 6:21-bk-02206-LVV          Doc 7     Filed 05/24/21     Page 2 of 4




       1.      On September 17, 2019, the Circuit Court in and for Volusia County, Florida

entered a Final Judgment of Foreclosure (“Final Judgment”) against the Debtor regarding the

following property:

LOT 8, IN BLOCK 776, OF DELTONA LAKES UNIT THIRTY-TWO, ACCORDING TO
THE PLAT THEREOF, AS RECORDED IN MAP BOOK 27, AT PAGE(S) 101-118, OF
THE PUBLIC RECORDS OF VOLUSIA COUNTY, FLORIDA.

AKA 2816 South Slater Drive, Deltona, Florida 32725 (“Property”).

       2.      The Final Judgment is in the amount of $125,054.49. A copy of the Final Judgment

is attached hereto as Composite Exhibit “A.”

       3.      Pursuant to Local Rule 4001-1(c)(1)(C), the following is the default information on

the loan as of May 19, 2021, the total debt owed was $141,436.49.

       4.      According to the Broker’s Price Opinion, the value of the Property is $175,000.00.

A copy of the BPO is attached hereto as Composite Exhibit “A.”

       5.      While 11 U.S.C. §362(a) imposes a stay against actions taken on property of the

estate, 11 U.S.C. §362(d)(1) provides a basis for relief from that stay for cause.

       6.      Bankruptcy courts conduct a case-by-case inquiry and apply a totality of the

circumstances test to determine whether cause for relief from the automatic stay exists. In re

Laminate Kingdom LLC, 2008 Bankr. LEXIS 1594 (Bankr. S.D. Fla. Mar. 13, 2008), citing In re

Aloisi, 261 B.R. 504, 508 (Bankr. M.D.Fla. 2001).

       7.      The circumstances here warrant relief from the automatic stay for cause:

                    i. The Volusia County Circuit Court initially set the sale of the Property for

                       November 7, 2019.

                   ii. The Debtor filed case number 6:19-bk-07301-LVV (“Initial Bankruptcy”)

                       on November 5, 20219, which operated to stop the sale of the Property.
             Case 6:21-bk-02206-LVV             Doc 7   Filed 05/24/21   Page 3 of 4




                    iii. The Debtor failed to fail to maintain plan payments in the Initial

                        Bankruptcy case and the Court dismissed the case on February 6, 2020.

                    iv. Similarly, here, the Debtor filed the bankruptcy one day before the

                        rescheduled sale date of May 13, 2021, which again operated to stop the

                        sale of the Property.

       8.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.

       9.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.       terminating the automatic stay;

               b.       permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.       granting such other relief that the Court may deem just and proper.

                                                   /s/ Gavin N. Stewart
                                                   Gavin N. Stewart, Esquire
                                                   Florida Bar Number 52899
                                                   P.O. Box 5703
                                                   Clearwater, FL 33758
                                                   P: (727) 565-2653
                                                   F: (727) 213-9022
                                                   E:bk@stewartlegalgroup.com
                                                   Counsel for Movant
             Case 6:21-bk-02206-LVV         Doc 7     Filed 05/24/21   Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 24th day of May 2021.

                                                  /s/ Gavin N. Stewart
                                                  Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Tony V Sutton
2816 South Slater Drive
Deltona, FL 32738

VIA CM/ECF NOTICE
Eric A. Morgan
Morgan Law PA
2800 Aurora Road,Suite J
Melbourne, FL 32935

Arvind Mahendru
5703 Red Bug Lake Road
Suite 284
Winter Springs, FL 32708
